{¶ 29} I concur in the majority's decision to reverse and remand this matter to the trial court to conduct a hearing on appellant's Motion to Set Aside the Magistrate's Decision, following the general rational ofLandis. However, unlike the majority, I find the fact this case involves a motion to set aside a magistrate's decision rather than a motion to vacate a final judgment is relevant because the latter requires supporting evidentiary matter be submitted with the motion. Because the case sub judice brought the issue before the trial court prior to entry of final judgment, I find the submission of evidentiary material with the motion an unnecessary prerequisite.6
6 I find the majority's footnote #5 at page 13 of the opinion unnecessary. I am not persuaded footnote #5 is an accurate proposition of law. *Page 15 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Delaware County Court of Common Pleas, Juvenile Division, is reversed and remanded. Costs assessed to appellant. *Page 1